Exhibit 10.1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY ASTERISKS
“[***]”, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE
24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

WEA International Inc.

75 Rockefeller Plaza

New York, New York 10019

Dated: 22 July, 2014

Cinram Group, Inc.

1400 East Lackawanna Avenue

Olyphant, PA 18448

Cinram GmbH

Max Planck Strasse 1-9

52477 Alsdorf

Germany

Cinram Operations UK Limited

12 Central Avenue

Ransomes Europark

Ipswich

Suffolk

IP3 9SL

Cinram

Office of General Counsel

860 Via de la Paz, Suite F4

Pacific Palisades, CA 90272

Attention: Howard Berman

WMIS Limited

Seventh Floor

90 High Holborn

London

WC1V 6XX

Gentlemen:

Reference is made to the International Manufacturing and PP&S Agreement dated as
of July 1, 2010 (the “International Agreement”) between (a) WEA International
Inc. (“WMI”), on the



--------------------------------------------------------------------------------

Cinram Amendment

22 July, 2014

Page 2

 

one hand and (b) Cinram GmbH, Cinram Group, Inc. and Cinram Operations UK
Limited (collectively, “Cinram”), on the other hand, as amended on by letters
dated January 14, 2011, January 21, 2011 and August 31, 2012. Any terms which
are used below and which are defined in the International Agreement shall have
the same meanings and definitions as set forth therein, unless otherwise
indicated. This Assignment and Amendment Agreement (“Assignment and Amendment”),
when signed by each of the parties shall constitute an agreement to further
modify the International Agreement as hereinafter provided, effective as of
31 January 2014.

Assignment

 

1. The parties agree to assign the International Agreement from WMI to WMIS
Limited (“WMIS”) as further described below.

 

  a. With effect from 1 February 2014 (the “Assignment Effective Date”), WMIS
shall be substituted for WMI in the International Agreement. WMIS shall acquire
all the rights and become obliged to perform all the obligations and duties of
WMI under the International Agreement which, in accordance with the terms
herein, are hereby fully assigned and delegated to WMIS, who undertakes to
Cinram, and WMI to fully perform the International Agreement. WMIS agrees to be
bound by the terms and conditions of the International Agreement in every way as
if it was named in the International Agreement as a party in place of WMI.
Cinram undertakes to provide the Services and perform its obligations to WMIS
and accept performance by WMIS of the obligations and duties of WMI as good
discharge of the same. Notwithstanding such assignment and delegation, WMI at
all times shall remain directly and fully liable to Cinram for the performance
of the obligations of WMI and WMIS under the International Agreement.

 

  b. Cinram agrees, undertakes and warrants (as appropriate) as follows:

 

  i. it has full right and power to enter into and perform this Assignment and
Amendment, which when executed, will constitute valid and binding obligations on
Cinram in accordance with its terms; and

 

  ii. it will as soon as reasonably practicable after the Assignment Effective
Date do any further acts and execute such further documents as may be required
to enable WMIS to enjoy the rights and benefits and be subject to all of the
obligations of the International Agreement, subject to reimbursement by WMIS of
the reasonable costs incurred by Cinram in connection therewith if any.

 

  c.

With effect from the signature hereof, but and subject to the below, without
waiving any rights against WMI, Cinram has the right to enforce the
International Agreement and pursue any rights, claims and/or demands under the
same against WMIS with respect to matters arising on or after the Assignment
Effective Date



--------------------------------------------------------------------------------

Cinram Amendment

22 July, 2014

Page 3

 

  as though WMIS were the party to the International Agreement instead of WMI.
Cinram undertakes and acknowledges that it may not proceed to enforce any right
or remedy against WMI hereunder unless and until a default by WMIS under the
International Agreement relating to the period on or after the Assignment
Effective Date has occurred and is continuing beyond any applicable cure period
and unless otherwise agreed by WMI, Cinram has exhausted all its rights and
remedies against WMIS in respect of such breach before proceeding against WMI.
Nothing in this Amendment Agreement shall limit or restrict WMI’s right, on a
continuing basis, led to all defences, rights and remedies available to WMI and
WMIS pursuant to the International Agreement which shall continue to apply in
full to both WMI and WMIS notwithstanding the assignment contemplated herein and
references herein to WMIS shall apply to WMI. In no event may any change be made
to the terms of this Agreement which may adversely impact WMI’s position without
WMI’s prior written consent.

 

  d. WMIS agrees, undertakes and warrants that it has full right and power to
enter into and perform this Assignment and Amendment which when executed, will
constitute valid and binding obligations on WMIS in accordance with its terms.

Amendments

 

2. Section 3(a) is amended such that the initial term shall commence on the
Effective Date and shall expire on January 31 2017.

 

3. Schedule C of Exhibit A shall be replaced in its entirety with the Schedule C
Exhibit A attached hereto.

 

4. Clause 7(a) of Exhibit A shall be replaced in its entirety with the
following:

“Rendition of Invoices. Except with respect to shipping charges to be borne by
WMIS as provided in Paragraph 3(i) of this Exhibit, for each month of the Term,
Company shall prepare and render invoices in Euros as follows:

 

  (i) Company shall invoice WMIS for each completed and shipped Order of
Products setting forth all Fees owed by WMIS under this Exhibit with respect to
the same together with any applicable VAT;

 

  (ii) Company shall invoice each WMI Affiliate and Licensee as appropriate in
respect of all other services (other than shipped Order of Products) provided to
that WMI Affiliate or Licensee by Company pursuant to this Agreement (which
shall include for example and without limitation, test pressings and other
pre-production services together with any applicable VAT);

[***].



--------------------------------------------------------------------------------

Cinram Amendment

22 July, 2014

Page 4

 

If WMIS or any WMI Affiliate or Licensee disputes an invoice it may withhold
payment and the parties shall discuss the issue. If WMIS or any WMI Affiliate or
licensee disputes an amount contained in an invoice but has already paid to
Company such amount, WMIS, the WMI Affiliate or licensee may withhold the
disputed amount from amounts otherwise owed to Company or hereunder during the
pendency of such dispute. The invoices for all units hereunder will follow the
same format as current invoices but at a minimum shall contain “per SKU” line
item detail with special handling or other miscellaneous changes indicated
separately in the form and manner consistent with Company’s general form of
invoice and shall comply with all applicable laws and regulations. Company shall
submit all such invoices to WMIS electronically pursuant to instructions given
by WMIS to Company from time to time (and in paper form, to the extent WMI so
requests and shall always do so for invoices due to licensees), and throughout
the Term Company shall make available to WMI and its Affiliates a system where
by all such invoices can be submitted electronically to WMI and its Affiliates.
For the avoidance of doubt, WMI Affiliates shall only be liable for any payments
hereunder provided that they have received the completed Orders for the relevant
finished units of Components and Products reflected in such invoice.

 

5. A new clause 8 of Exhibit A shall be added as follows:

“(a) At WMIS’s request Company shall buy Products from WMIS corresponding to
Products and volumes requested by WMI Affiliates and Licensees from time to time
(“Affiliate Order Products”). Such products shall be purchased by Company at the
list prices provided by WMIS from time to time (“Warner Sale Price”) together
with applicable VAT if any. Company shall invoice WMIS for Products purchased
pursuant to this clause 8 monthly, which invoices shall be off-set against
monies due to Company in that month from WMIS pursuant to clause 7(a) above.
Title to Affiliate Order Products shall transfer to Company immediately prior to
shipment to the relevant WMI Affiliate or Licensee as further described below.
Shipment shall be subject to the terms of Exhibit B hereto.

(b) Where Company has purchased Affiliate Order Products from WMIS it shall sell
the same to the relevant WMI Affiliates or Licensees in accordance with the
orders placed by such WMI Affiliate or Licensee and at the Warner Sale Price
together with applicable VAT if any. Title shall transfer to the relevant WMI
Affiliate or Licensee on shipment.

 

6. A new clause 9 of Exhibit A shall be added as follows:

“(a) At WMIS’s request and as an alternative to the provisions of clause 8
above, Company shall pack and ship orders to WMI Affiliates and Licensees in
such



--------------------------------------------------------------------------------

Cinram Amendment

22 July, 2014

Page 5

 

volumes and at such times as may be notified to it by WMIS and in accordance in
all respects with the provisions of this Agreement. In no event shall Company
ship orders to a WMI Affiliate or Licensee without WMIS’ prior written approval.
WMIS shall invoice those WMI Affiliates and Licensees in respect of any approved
orders of Products shipped to them by Company in accordance with this Agreement
and shall provide a copy of each such invoice to Company by email or such other
means as may be agreed between the parties from time to time (“WMIS Invoices”).
Where necessary for the purposes of compliance with export or customs
requirements or otherwise to comply with applicable law or regulation Company
may sign the WMI Invoices on WMIS’ behalf pursuant to a separate letter of
authorization in place from time to time. Company shall invoice WMI Affiliates
and Licensees directly for the costs of shipment in accordance with the
provisions of this Agreement. Company undertakes to provide the following
reconciliation and cash collection service to WMIS at no additional cost to the
Service Charges.

 

  (i) On a weekly basis WMIS shall provide to Company a list of all amounts
received by it from WMI Affiliates and Licensees in respect of Products shipped
pursuant to this Agreement.

 

  (ii) Company shall reconcile such amounts received against the WMIS Invoices
and shall provide a report of such reconciliation in the format attached as
Annex A.

 

  (iii) On a monthly basis Company will issue a reminder to any Licensee with an
outstanding invoice which has not been paid in full and shall notify WMIS of the
same.

 

  (iv) Pick, pack and ship Services in connection with such Orders of Products
shall be provided on the terms of this Agreement.

Company undertakes to comply with all applicable rules and regulations
concerning the export of Products necessary to provide the pick, pack, ship and
cash collection service described above, and WMIS undertakes to complete the
exporter representation documentation and provide such other documentation as
may be required by the German customs office or that of the destination country
from time to time. At WMIS’ request Company shall submit reports and/or make
statistical declarations or provide other tax/customs administration services
relating to the Services provided to or Products shipped for WMIS to the
relevant German or UK authorities or such other authorities as the parties may
agree at no additional charge.



--------------------------------------------------------------------------------

Cinram Amendment

22 July, 2014

Page 6

 

7. Schedule C of Exhibit B shall be replaced in its entirety with the Schedule C
Exhibit B attached hereto.

 

8. Clause 8(a) of Exhibit B shall be replaced in its entirety with the
following:

“Rendition of Invoices. Except with respect to shipping charges to be borne by
WMIS as provided in Paragraph 3(i) of this Exhibit, for each month of the Term,
Company shall prepare and render invoices in Euros as follows:

 

  (i) Company shall invoice WMIS for each completed and shipped Order of
Products setting forth all Fees owed by WMIS under this Exhibit with respect to
the same together with any applicable VAT;

 

  (ii) Company shall invoice each WMI Affiliate and Licensee as appropriate in
respect of all other services (other than shipped Order of Products) provided
under this Exhibit to that WMI Affiliate or Licensee by Company pursuant to this
Agreement;

[***].

If WMIS or any WMI Affiliate or Licensee disputes an invoice it may withhold
payment and the parties shall discuss the issue. If WMIS or any WMI Affiliate or
licensee disputes an amount contained in an invoice but has already paid to
Company such amount, WMIS, the WMI Affiliate or licensee may withhold the
disputed amount from amounts otherwise owed to Company or hereunder during the
pendency of such dispute. The invoices for all units hereunder will follow the
same format as current invoices but at a minimum shall contain “per SITU” line
item detail with special handling or other miscellaneous changes indicated
separately in the form and manner consistent with Company’s general form of
invoice and shall comply with all applicable laws and regulations. Company shall
submit all such invoices to WMIS electronically pursuant to instructions given
by WMIS to Company from time to time (and in paper form, to the extent WMIS so
requests and shall always do so for invoices due to licensees), and throughout
the Term Company shall make available to WMIS and its Affiliates a system where
by all such invoices can be submitted electronically to WMIS and its Affiliates.
For the avoidance of doubt, WMI Affiliates shall only be liable for any payments
hereunder provided that they have received the completed Orders for the relevant
finished units of Components and Products reflected in such invoice.



--------------------------------------------------------------------------------

Cinram Amendment

22 July, 2014

Page 7

 

9. Cinram undertakes to provide, the services set out in Schedule C hereto (the
“Additional Services”) and the same shall form part of the definition of
“Services” as set out in Section 1 of the International Agreement. The charge
for such Additional Services is included in the Service Charges set out in
Exhibit B (as amended by this Assignment and Amendment Agreement).

 

  (a) The Additional Services shall be provided on a non-exclusive basis in
accordance with good industry practice to be expected of a professional provider
of manufacturing and logistics procurement and provision services and with all
due care, skill and prudence by suitably trained and qualified staff. [***].

 

  (b) [***].

 

  (c) The scope and performance of the Additional Services shall be monitored
and the parties shall discuss any required adjustments as may be necessary or
desirable from time to time.

 

  (d) [***].

 

  (e) [***].

 

  (f) [***].



--------------------------------------------------------------------------------

Cinram Amendment

22 July, 2014

Page 8

 

  (g) [***].

 

  (h) WMIS may elect to terminate the provision of some or all of the Additional
Services at any time on no less than 60 days’ prior written notice. In the event
of such termination the charges set forth on Exhibit B with respect to “Business
Services” shall be reduced and that parties shall discuss in good faith the
amount of reduction in Charges which is commensurate with the reduction in
Additional Service.

 

10. If for any reason on termination of this International Agreement or any part
thereof the contract of employment of any employee of Cinram (or any employee of
any Approved Sub-contractor of Cinram) transfers or is claimed to have so
transferred to WMIS or any of its Affiliates, or a third party service provider
of WMIS or any of its Affiliates (“Recipient”), whether pursuant to applicable
law or otherwise (a “Transferring Employee”), Cinram may within fourteen
(14) days of such notification make to the Transferring Employee an offer in
writing to employ him under a new contract of employment (on identical terms to
his contract existing immediately prior to the transfer), to take effect on the
date such offer is made (the “Cinram Offer”) and such Cinram Offer will remain
open for acceptance by the Transferring Employee for a maximum of ten
(10) Business Days. If the Licensee Offer is accepted by the Transferring
Employee, the Recipient shall waive any Transferring Employee notice requirement
so as to allow the Transferring Employee to immediately commence employment with
Cinram. If no Cinram Offer is made or the Cinram Offer is not accepted by the
Transferring Employee within ten (10) Business Days from the date of the Cinram
Offer the Recipient may terminate, the employment of the Transferring Employee
(for any reason whatsoever) and Cinram shall be liable for and shall indemnify
and keep indemnified the Recipient on an after-Tax basis against all and any
losses, claims, actions, debt, proceedings, demands, awards, penalties, fines
and interest that may be directly or indirectly suffered or incurred by the
Recipient arising out of or in connection with the employment and/or dismissal
of the Transferring Employee except to the extent such liabilities arise as a
consequence of any unlawful conduct of any member of the Recipient aside from
the termination of employment of the relevant person.

 

11. Except as expressly modified in this Assignment and Amendment, all other
terms and conditions of the International Agreement are hereby ratified and
confirmed and will remain in full force and effect.



--------------------------------------------------------------------------------

Cinram Amendment

22 July, 2014

Page 9

 

Executed by the parties.

 

ACCEPTED AND AGREED TO:       WEA INTERNATIONAL INC.     WMIS LIMITED By:  

/s/ Paul Robinson

    By:  

/s/ Chris Ancliff

Name:  

Paul Robinson

    Name:  

Chris Ancliff

Title:  

Vice President

    Title:  

General Counsel

CINRAM GROUP, INC.     CINRAM GmbH By:  

/s/ Howard Z. Berman

    By:  

/s/ Dieter Lubberich

Name:  

Howard Z. Berman

    Name:  

Dieter Lubberich

Title:  

SVP & General Counsel

    Title:  

Managing Director

CINRAM OPERATIONS UK LIMITED       By:  

/s/ Neil Ballantine

      Name:  

Neil Ballantine

      Title:  

Director

     



--------------------------------------------------------------------------------

Cinram Amendment

22 July, 2014

Page 10

 

Exhibit A

Schedule

C

[***]

[28 pages]



--------------------------------------------------------------------------------

Cinram Amendment

22 July, 2014

Page 38

 

Exhibit B

Schedule C

[***]

[2 pages]



--------------------------------------------------------------------------------

Cinram Amendment

22 July, 2014

Page 40

 

Schedule C

Additional Services

Product Preparation

 

  1. Liaison with originating affiliates/repertoire owners related to new
releases:

 

  •   developing special parts/products and liaising with suppliers

 

  •   collecting audio/artwork assets and necessary paperwork and validating

 

  •   Uploading and forwarding assets for manufacturing Creation of BOMs in MES

 

  •   Sourcing of supplier quotes for special parts/products

 

  •   Maintenance of release date in MES and placement of manufacturing PO for
initial shipment of any new release (first order only) – including liaison with
affiliates related to first shipment queries (only).

 

  •   Resolution of PO Pricing queries

Customer Services

 

  •   Day-to-day liaison with WMISL Teams

 

  •   Resolution of queries and issues related to services provided by Cinram
for WMISL

 

  •   Co-ordination of ‘pre-flight’ activities related to any Cinram
manufactured product

 

  •   Co-ordination of agreed changes by WMISL Product Preparation to US artwork
for European manufacture

 

  •   Co-ordination of storage of all assets with basic retrieval data on Cinram
systems

 

  •   Co-ordination of digital upload into DAS to supply CAR & Phononet (as
current)

[***]

[***]



--------------------------------------------------------------------------------

Cinram Amendment

22 July, 2014

Page 41

 

Annex A

 

DATE   21/05/2014                                     Account Nr   Customer Name
  Invoice-Nr   Delivery Note   Invoice-date   Due-Date   Amount invoiced   Curr
  Amount paid   Paid date   Amount outstanding                                  
                            TOTAL           TOTAL ENTRY HERE        